Opinion by
JUDGE WEBB
T1 A jury convicted Jason Jackson Heywood of violating section 18-3-405.4(1)(b), C.R.S.2013, Internet sexiial exploitation of a child. As relevant here, this statute applies if the actor knowingly importunes, invites, or entices another person, whom the actor knows or believes to be younger than fifteen years old, to view his intimate parts through a computer network. Resolving a novel question, we conclude that importuning, inviting, or enticing requires more than allowing such viewing to continue, after the actor comes to know or believe that the viewer is less than fifteen years old.
T2 Here, the undisputed evidence proves at most only that Heywood, without any information about the viewer's age, invited a person to view a webcam stream of him masturbating, and then did not stop the stream until several minutes after the viewer had said that she was fourteen years old. Because this evidence was insufficient, we reverse the judgment of conviction and remand the case for entry of a judgment of acquittal.
I. Background
13 Heywood and a Jefferson County District Attorney's investigator were connected to an Internet chat room 1 restricted to people at least eighteen years old. Heywood used. the sereen name "armyjay23." Using two separate sereen names, "tongue_kisser4" and "Tina Gallagher," the investigator masqueraded as two females. Tina Gallagher's chat room profile did not include her age.
T 4 Heywood initiated an instant-message 2 conversation with Gallagher by saying, "hi." Gallagher responded, "hi," and then asked, "asl?"-which, according to the investigator and Heywood, requested Heywood's age, sex, *204and location. Before Heywood responded, he gave Gallagher access to his live webcam stream by sending her a "front view of [his] webcam" message, which asked, "Do you want to accept invitation from armyjay.3 Gallagher accepted and began receiving a webcam stream that showed Heywood masturbating.
4[ 5 While the webcam streamed images to Gallagher's computer, their conversation continued as follows:
armyjay283 (... 5:29:40 p.m.): 29 male den-ver you?
Tina Gallagher (... 5:29:52 p.m.): lakewood here. u lik dtown denver? 14 f
Tina Gallagher (... 5:80:00 p.m.): ur huge!
armyjay28 (... 5:80:14 p.m.) and you shouldnt be watehing*
Tina Gallagher (... 5:30:19 p.m.): u asked me
armyjay28 (... 5:80:48 p.m.): i didn't it invited everyone in the room
Tina Gallagher (... 5:81:05 pm.): no it said u invited me to see
armyjay28 (... 5:31:20 p.m.): well ill turn it off you could be a cop
Tina Gallagher (... 5:81:27 p.m.): im not a fuckin cop
Tina Gallagher (... 5:81:86 p.m.): wat the fuck
armyjay28 (... 5:81:45 p.m.): show me a pic 4
Tina Gallagher (... 5:81:47 pm.): k
[[Image here]]
Tina Gallagher (... 5:82:07 p.m.): tats me armyjay23 (... 5:82:20 pm.): body pic5
Tina Gallagher (... 5:82:25 pm.): k
[[Image here]]
Tina Gallagher (... 5:82:50 pm.) teres another one
armyjay23 (... 5:88:18 p.m.): are you ital-ian
Tina Gallagher (... 5:80:30 pm.): yes
Tina Gallagher (... 5:83:34 p.m.): half
Tina Gallagher (... 5:84:19 p.m.): wat r u?
armyjay23 (... 5:84:24 p.m.): white
Tina Gallagher (... 5:84:39 p.m.): cool
Ting Gallagher ( ... 5:85:08 pm.): brb 6
armyjay23 (... 5:85:14 p.m.): i gtg7
Tina Gallagher (... 5:85:84 pm.): friend?
Tina Gallagher (... 5:85:41 pm.) ha
Tina Gallagher (... 5:85:44 p.m.): want to be my friend dont
armyjay23 (... 5:85:45 p.m.): nah youre to young hun
Tina Gallagher (... 5:85:50 pm.): k wa-teve
Tina Gallagher (... 5:85:59 p.m.): bye
armyjay28 (... 5:86:06 p.m.): bye
[[Image here]]
armyjay23 (... 5:36:13 p.m.) hit me up when your 18 lol 8
Tina Gallagher (... long ways way 5:36:21 pm.): tats
T6 Heywood admitted that he could have terminated Gallagher's access to the webcam stream at any time. But he did not do so until shortly after she wrote "brb," over five minutes following her statement that she was fourteen years old. The webcam showed him masturbating that entire time.
17 While the investigator was exchanging instant messages with Heywood as Gallagher, he also exchanged sexually graphic instant messages with him posing as tongue _kisser4, whom he identified as a twenty-two-year-old woman. In that role, the investigator arranged to meet Heywood. At the meeting, the investigator arrested him.
*205T8 On appeal, Heywood primarily contends the evidence was insufficient. Because we agree and conclude that dismissal .of the charge is required, we do not address any other contention.
IL Preservation and Standard of Review
T9 Whether the record contains sufficient evidence to support a conviction is subject to de novo review. Dempsey v. People, 117 P.3d 800, 807 (Colo.2005). However, because Heywood did not raise sufficiency of the evidence below, we agree with the Attorney General that the judgment will be reversed only for plain error. See People v. Lacallo, 2014 COA 78, ¶11, 338 P.3d 442 (divided decision noting differing opinions among divisions of this court and majority holding that unpreserved sufficiency of the evidence challenges should be reversed only for plain error).9
11 10 Lacallo is more like this case than it is different. True, in Lacaillo, interpreting a statutory element preceded "weighing of the probative strength of the evidence against the culpability element to which it relates." People v. Madson, 638 P.2d 18, 26 (Colo.1981). Here, the conduct proscribed by section 18-3-405.4 is unambiguous (as more fully explained in Part IV infra). But this difference impacts only the second step in plain error analysis-obviousness-not the rationale for limiting reversal for unpre-served insufficiency claims to plain error.
{11 And, similar to Lacallo, where trial counsel raised a different sufficiency argument below but "did not expressly or even impliedly raise the issue now argued," ¶6, here Heywood did not raise insufficiency until he appealed.10 For purposes of applying plain error review, no principle distinguishes between raising an entirely new sufficiency argument on appeal and raising sufficiency on appeal for the first time.
12 The Lacallo division articulated four reasons for applying plain error review: the broad wording of Crim. P. 52(b); the great weight of federal authority; significant, albeit less uniform, supporting authority in many states; and, most importantly, adhering to the policy of conserving judicial resources "by alerting the trial court to a particular issue in order to give the court an opportunity to correct any error." Lacallo, [ 15 (internal quotation marks omitted).
13 Because the cireumstances presented in this case do not diminish any of these reasons, we apply Lacallo's plain error limi*206tation here.11 See People v. Smoots, 2013 COA 152, ¶20, — P3d —, 2013 WL 6126733 ("We are not obligated to follow the precedent established by another division, even though we give such decisions considerable deference.") (cert. granted on other grounds June 30, 2014).
114 Plain error occurs Where an error is both "obvious and substantial" and "so undermined the fundamental fairness of the trial itself ... as to cast serious doubt on the reliability of the judgment of conviction." People v. Miller, 113 P.3d 743, 750 (Colo.2005) (internal quotation marks omitted). An error may be obvious "if the trial court has erroneously applied statutory law." People v. Zubiate, 2013 COA 69, ¶24, — P.3d —, 2013 WL 1909126.
§15 When reviewing a challenge to the sufficiency of the evidence, a court considers whether the evidence, viewed as a whole and in the light most favorable to the prosecution, is sufficient to support a rational conclusion that the defendant is guilty of the crime charged beyond a reasonable doubt. People v. McGlotten, 166 P.3d 182, 188 (Colo.App.2007). This standard. requires that the prosecution be given the benefit of every inference that may fairly be drawn from the evidence. People v. Vecellio, 2012 COA 40, ¶12, 292 P.3d 1004.
IIL Law
T16 As relevant here, sectlon 18-3-405.4(1)(b) provides:
actor commits internet sexual exploitation of a child if the actor knowingly importunes, invites, or entices through communication via a computer network ... or instant message, a person whom the actor knows or believes to be under fifteen years of age and at least four years younger than the actor, to ... [olbserve the actor's intimate parts via a computer network ... or instant message.
117 "Generally, in order to subject a person to criminal liability for a felony or serious misdemeanor, there must be a concurrence of an unlawful act (actus reus) and a culpable mental state (mens rea)" Hendershott v. People, 653 P.2d 385, 390 (Colo.1982). Thos, "[when a statute defining an offense prescribes as an element thereof a specified culpable mental state, that mental state is deemed to apply to every element of the offense unless an intent to limit its application clearly appears." § 18—1—503(4), C.R.S. 2013.
118 A person acts knowingly with respect to an element of an offense when the person is aware that his conduct is of such a nature or that such cireumstances exist. § 18-1-501(6), C.R.S.2013. "The mental state of knowingly is a subjective rather than an objective standard and does not include a reasonable care. standard." Oram v. People, 255 P.3d 1032, 1038 (Colo.2011).
119 Some statutes protect victims based on age alone. See, e.g., Gorman v. People, 19 P.3d 662, 667 (Colo.2000) (contributing to the delinquency of a minor statute does not require knowledge of age) People v. Davis, 935 P.2d 79, 86 (Colo.App.1996) (statute defining crime against an at-risk adult does not require knowledge of age). In contrast, section 18-3-405.4(1)(b) requires knowledge or belief as to the victim's age.
120 Where a challenge to the sufficiency of the evidence requires that a statute be interpreted, the goal is effectuating the General Assembly’s intent. People v. Davis, 2012 COA 56, ¶13, 296 P.3d 219. Determining that intent starts with the statutory language, giving common words and phrases their ordinary meanings. Vecellio, €{14. And if a statute does not define a commonly used term, a court may refer to dictionary definitions to determine the ordinary meaning. People v. Connors, 230 P.3d 1265, 1267 (Colo.App.2010). Clear and unambiguous statutory language will be applied as written, without further analysis. Vecellio, ¶14.
¶21 Effectuating the General Assembly's intent requires that the statute be *207read and considered as a whole, giving consistent, harmonious, and sensible -effect to all its parts. Id. In doing so, an interpretation that would render words or phrases superfluous should be rejected. Connors, 230 P.3d at 1267.
IV. Application
T 22 The parties agree that Heywood's initial invitation to the investigator posing as Gallagher-the actus reus-alone cannot support his conviction because he had no information suggesting that she was fourteen-the mens rea-when be sent it, In fact, Heywood had some information-the age restriction for the chat room-to believe otherwise. See People v. Casias, 2012 COA 117, ¶41, 312 P.3d 208 ("[T]he ultimate question is whether the defendant had a particular state of mind-the mens rea-at the time of the actus reus...." (internal quotation marks omitted)).
23 But the parties disagree about whether the statute proscribes Heywood's conduct after Gallagher told him her age.
e Heywood argues that his failure to terminate Gallagher's webcam access immediately after being told of. her age is insufficient evidence that he importuned, invited, or enticed her to continue viewing.
e The Attorney General responds that the evidence was sufficient because by failing to terminate Gallagher's access while continuing their dialogue, he extended the initial invitation after having learned Gallagher's age.
{24 Resolving this dispute requires us first to interpret "importunes," "invites," and "entices," as used in section 18-3-405.4(1). Then we apply that interpretation to the undisputed evidence. After doing both, we conclude that Heywood is correct. .
A. Interpretation
125 Because the statute does not define those terms and they are of common usage, we begin with their dictionary definitions. See People v. Fioco, 2014 COA 22, ¶19, 342 P.3d 530.
126 "Importune" means "to press or urge with frequent or unreasonable requests or troublesome persistence"; "to beg, urge, or solicit persistently or troublesomely"; and "to make immoral or lewd advances toward another," Webster's Third New International Dictionary 1135-36 (2002). "Invite" means "to offer an incentive or inducement to"; "to request the presence or participation of"; "[to] solicit the company of"; and "to send a formal invitation to." (Id. at 1190. And "entice" means "to draw on by arousing hope or desire" and "to draw into evil ways." Id. at 757.
¶27 These definitions show that section 18-3-405.4(1)(b) is unambiguous. By their common meanings, "importune," "invite," and "entice" require more than merely allowing a person to continue viewing the actor's intimate parts. Had the General Assembly intended more broadly to prohibit allowing a person under the age of fifteen to view the actor's intimate parts through a computer network, it could have said so. See People v. Moore, 2013 COA 86, ¶14, 338 P.3d 348 ("Hlad the legislature intended that the statute cover victims who were not 'public employees, it could have done so by express language ....") (cert granted on other grounds Mar. 24, 2014).
128 The statutory requirement that the actor "importune," "invite," or "entice" the viewer "through communication" also supports this interpretation. "Communication" means "the act or action of imparting or transmitting." - Webster's supra, at 460. Thus, reading the statute as a whole, it prohibits an actor from actively and affirmative ly importuning, inviting, or enticing a person to view the actor's intimate parts, while the actor knows or believes that the person is less than fifteen years old and at least four years younger than the actor,
B. Evidence.
129 Applying this interpretation, the undisputed evidence does not show that Heywood committed an act which the statute prohibits contemporaneously with the culpa ble mental state. The prosecution did not offer any evidence that Heywood believed Gallagher was younger than fifteen years old *208when he invited her to view the webcam. Nor did it offer any evidence that he "importuned," "invited," or "enticed" her to continue viewing after she said that she was fourteen years old.
130 Although their "communication via a computer network" continued, the transcript of those communications shows that Heywood referred to the webcam stream only twice after having been told of Gallagher's age. First, he said that she "shouldn't be watching." Second, he said that he would "turn it off," These two statements do not fit within the common meanings of "importune," "invite," or "entice." See People v. Rockne, 2012 COA 198, ¶24, 315 P.3d 172 ("The interpretation of a written transcript is a question of law subject to de novo review on appeal.").
131 Still, the Attorney General argues that by failing to terminate Gallagher's access to the webcam stream after learning Gallagher's claimed age, Heywood "con-tinuled] his initial invitation," thereby satisfying the statute's requirement that an act and a specific mental state concur. The Attorney General has cited no authority supporting this argument, nor have we found any in Colorado.
{32 True, under some statutes, "physical conduct might begin first but continue until the requisite state of mind occurs," thus creating the required concurrence between an act and a culpable mental state. Wayne R. LaFave, Substantive Criminal Law § 6.3(a) n. 5 (2d ed. 2003). But unlike statutes that create ongoing offenses, such as possession of contraband or stolen property, section 18-3-405.4(1)(b) prohibits an invitation, which is a discrete event. See United States v. Southerland, 405 F.3d 263, 268-69 (5th Cir.2005) ("In determining whether the flight and the offense of conviction are connected sufficiently, we look primarily to any evidence of the defendant's state of mind while fleeing" and conclude that the defendant's state of mind in fleeing related to ongoing offenses of automobile theft and drug possession, not a bank robbery committed two months earlier.). For these reasons, Heywood did not continue to invite Gallagher to view his webcam stream merely by failing to disconnect her access to it.
Thus, we conclude that the record does not contain sufficient evidence for any rational juror to conclude that Heywood "importuned," "invited," or "enticed" Gallagher to view his intimate parts after having been told her age. As a result, we further conclude that the first requirement for plain error reversal exists.
134 In so concluding, we note that the Lacallo division left open whether to require a greater showing at this stage because sufficiency was unpreserved. See Lacallo, ¶21 ("[We save for another day deciding whether analyzing either of the other questions is different when sufficiency arises for the first time on appeal.").
1 35 The federal civeuits are divided on this question. See id. at ¶20 n. 12. We are persuaded not to embark on what may be a futile effort by the following observations in United States v. White, 1 F.3d 13, 17 (D.C.Cir.1993):
We admit we are not sure exactly what standard is implied by plain error review on a sufficiency of the evidence challenge. Presumably review should be more deferential than under the usual standard under which we determine only "whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (emphasis in original). But it is hard to imagine that more deferential standard.
(First and third emphasis added.) See also People v. McBride, 228 P.3d 216, 226 (Colo.App.2009) (The Jackson standard "is so high ... that we apply it even where (as here) a defendant failed to preserve the challenge by raising it in the trial court.").
136 Obviousness, the second plain error requirement, presents a closer question. Because the operative statutory terms have never been interpreted, no "previous case law would have alerted the court" to the error. People v. Mendoza, 313 P.3d 637, 641 n. 4 (Colo.App.2011). Even so, we conclude *209that the error was obvious, for the following reasons:
@The contemporaneous intent requirement has always been a feature of erimi-nal law. See LaFave, Substantive Criminal Law, at § 6.8(a) ("With those crimes which require some mental fault (whether intention, knowledge, recklessness, or negligence) in addition to an act or omission, it is a basic premise of Anglo-American criminal law that the physical conduct and the state of mind must concur.").
e The operative terms in the statute have common and ordinary meanings.
e The statute is unambiguous.
See People v. Pollard, 2013 COA 31, ¶40, 307 P.3d 1124 ("Ordinarily, for an error to be this 'obvious,' the action challenged on appeal must contravene ... a clear statutory command...."); see also People v. Mosley, 167 P.3d 157, 161-62 (Colo.App.2007).
137 Finally, as to the third plain error requirement-whether the error casts serious doubt on the reliability of the judgment of conviction-the Lacallo majority did not address this requirement because it concluded that the error, if any, was not obvious. Lacallo, ¶21. Unlike in Lacallo, here both the first and second plain error requirements have been satisfied. Thus, we must address application of the third factor to an unpre-served sufficiency claim.
' 38 But why would the nature of the error affect this third requirement? In many plain error cases involving all types of unpreserved errors, our supreme court has asked the same question: whether 'the error 'inder-mines " 'the fundamental fairness of the trial itself so as to cast serious doubt on the reliability of the judgment of conviction." Hagos v. People, 2012 CO 63, ¶14, 288 P.3d 116 (quoting Miller, 113 P.3d at 750). Because an unpreserved sufficiency claim is no different than any other unpreserved error, we decline to depart from this standard.
189 Therefore, we conclude that where the evidence is obviously insufficient for a rational trier of fact to find that an element of an offense has been proven beyond a reasonable doubt, the third requirement is satisfied. >
V. Conclusion
{40 The judgment is reversed and the case is remanded to the trial court with directions to enter judgment of acquittal.
JUDGE PLANK * concurs.
JUDGE GABRIEL specially concurs.

. The investigator described a chat room as an online forum, similar to a "big conference call," in which "[elveryone in the chat{ Jroom can see what's being typed."


. According to the investigator, instant messages allow two people who are connected to the chat room to communicate privately.


. Defendant's computer contained a webcam, which allowed him to send real time images to other computers.


. In response to this statement, the investigator sent Heywood a photo of a young woman.


. In response to this statement, the investigator sent Heywood a second photo of a young woman.


. The investigator and Heywood testified that "brb" means "be right back."


. According to the investigator and Heywood, "i gtg" means "I got to go."


. According to the investigator, "lol" means "laughing out loud."


. The special concurrence says that Lacallo was "wrongly decided" because applying plain error review could result in a conviction being affirmed, although "the prosecution has failed to prove a defendant's guilt beyond a reasonable doubt," which "would be manifestly unjust." . But the same could be said of affirming a conviction despite structural errors, which "deprive defendants of 'basic protections' without which 'a criminal trial cannot reliably serve its function as a vehicle for determination of guilt or innocence ... and no criminal punishment may be regarded as fundamentally fair'" Neder v. United States, 527 U.S. 1, 8-9, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999) (quoting Rose v. Clark, 478 U.S. 570, 577-78, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986)). Yet, in Johnson v. United States, 520 U.S. 461, 466, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997), the Court rejected the argument that a structural error is outside the scope of Federal Rule of Criminal Procedure 52(b), noting that ''the seriousness of the error claimed does not remove consideration of it from the ambit of the Federal Rules of Criminal Procedure." Since Johnson, numerous federal circuits have held that they are "not obligated to notice even structural errors on plain error review." United States v. Promise, 255 F.3d 150, 161 (4th Cir.2001) (en banc). See, e.g., United States v. Gomez, 705 F.3d 68, 74-76 (2d Cir.2013) (A courtroom closure was a structural error, but nonetheless the court refused to reverse because the defendant did not show that the error "affected the fairness, integrity, or public reputation of judicial proceedings."); Charboneau v. United States, 702 F.3d 1132, 1138 & n. 3 (8th Cir.2013) (subjecting an unpreserved challenge to a structural error to plain error review and affirming the conviction); United States v. Turrietta, 696 F.3d 972, 976 n. 9 (10th Cir.2012) ('Turietta's claim of a 'structural' error has little bearing on the application of the plain error test," and refusing to reverse the conviction under plain error review.); United States v. Phipps, 319 F.3d 177, 189 n. 14 (5th Cir.2003) (an unchallenged structural error is subject to plain error review and affirming the conviction despite the error).


. Like the division in Lacallo, we express no opinion whether a general assertion that the evidence was insufficient would, without more, preserve a legal question concerning the interpretation of a statutory element necessary to weigh the evidence.


. Although the Lacallo division noted that "trial counsel conceded that the evidence was sufficient," ¶2, later it expressly declined to resolve the issue based on waiver, because the Attorney General had not so argued. Id. at ¶6 n. 2.